ITEMID: 001-70629
LANGUAGEISOCODE: ENG
RESPONDENT: ALB
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: ZYFLLI v. ALBANIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Bujamin Zyflli, is an Albanian national who was born in 1945. At the time his application was lodged with the ECHR he was serving a sentence in Kruja Prison. He currently lives in the city of Devoll.
and the Government pursuant to Rule 49 § 2 (a) of the Rules of Court, may be summarised as follows.
On 3 April 1989 the applicant was arrested and charged with murder and the possession of firearms.
On 25 May 1989 the Korça District Court found him guilty and sentenced him to twenty years’ imprisonment.
From June 1989 to August 1992 the applicant served his sentence in Batër Prison, during the course of which he was required to do forced labour in a mine.
Between August 1992 and 1997 he was transferred to three different prisons.
Under the Amnesty Act of 13 November 1989 the applicant was excused from serving four years, ten months and two days of imprisonment.
Under a pardon issued on 28 December 1995 he was entitled to two years’ remission of sentence.
In 1996 the applicant argued that he had been excused from serving two years three months and six days of imprisonment under two pardons.
On 13 March 1997 he left prison, at a time when the State no longer had control over prisons when Albania was reduced to turmoil.
According to the applicant, an Amnesty Act of 1997 entitled him to two years’ remission.
On 11 September 2000 he gave himself up to the authorities in order to serve the rest of his sentence, which according to the applicant amounted to a few months.
On 5 February 2003 and 25 March 2004, following the applicant’s requests, the Kruja District Court granted him a total of six months’ remission for good behaviour.
In 2003 the applicant lodged two applications with the judge responsible for the execution of sentences for a reduction of sentence as follows: (a) nine months and sixteen days corresponding to three years’ forced labour while in Batër Prison; (b) two years, three months and six days under two pardons issued in 1996; (c) one month being the period he had spent in pre-trial detention; and (d) two years under the Amnesty Act of 1997. According to the applicant, his detention from 2001 onwards was unlawful.
On 22 October and 13 November 2003 the Kruja District Court decided to stay the proceedings in view of requests by the applicant for the cases to be struck out of the list. The applicant did not appeal against the above mentioned decisions.
Following a request for factual information under Rule 49 § 2 (a) of the Rules of Court, the Government stated on 1 July 2004 that the applicant had eight months and fourteen days of his sentence left to serve.
They submitted that the applicant had been entitled to remission of sentence for the following periods: (a) two years under the pardon of 28 December 1995; (b) four years, ten months and two days under the Amnesty Act of 13 November 1989; (c) one month for his pre-trial detention; (d) six months granted by the domestic court for good behaviour; (e) one month and twenty days corresponding to thirteen days’ forced labour.
With regard to the applicant’s claim to a reduction in sentence on account of the forced labour, the Government submitted that the applicant’s prison file revealed that during three years in Batër Prison he had worked a total of thirteen days in a period between June and July 1989, entitling him to one month and twenty days’ remission.
As regards the remainder of the time the applicant spent in Batër Prison there was nothing in his prison file to indicate whether he had been certified fit to work in the mine. The Government observed, however, that the applicant had failed to lodge a request for certification of facts with the domestic courts in order to have his prison file restored.
According to the Government, the applicant did not receive a pardon in 1996 or qualify for remission under the Amnesty Act of 1997.
On 14 March 2005 the applicant was released from prison having served his sentence.
The relevant provisions of the Code of Civil Procedure read as follows:
“When the creation, modification or cessation of a person’s personal or property rights depends on a fact and the document which certifies the existence of such fact has disappeared or has been lost and cannot be reissued or obtained in any other way, the interested party shall be entitled to request certification of such fact by a court decision.”
(a) Under a pardon issued on 28 December 1995 the Albanian President, exercising his right to grant convicted prisoners a pardon, decided that the applicant was entitled to two years’ remission of sentence.
(b) In 1996 the Albanian President granted six pardons under his prerogative powers, but according to the Government, the applicant was not among the recipients.
Section 7 of the Amnesty Act of 13 November 1989 provided that all convicted prisoners at the time the Act entered into force were entitled to remission of a quarter of their sentence.
